THE        .~TTBRNEY                  GENERAL
                                      OFTEXAS




The Honorable      Ogden Bass                                Opinion    No.    H-   707
District  Attorney
Brazoria   County                                            Re:    Power     of a city to authorize
Angleton,   Texas     77515                                  late hours       permits   for private
                                                             clubs.

Dear   Mr.       Bass:

      Incorporated    cities in a county of less than 300,000      population  may adopt
late drinking   hours.      Penal Aux.   Laws,  art. 667-10(b)(3).     You ask whether
a city may adopt an ordinance          which would permit    late hour service   of alcoholic
beverages    at private    clubs only.

      Article    666-15e,     section  7(g),  Penal Auxiliary    Laws,    provides    that a club
which has obtained        a Private   Cldb Late Hours     Permit   “shall  be entitled    to cause:
permit   and allow     service     and consumption   of alcoholic    beverages     on the club
premises      during the additional      hours authorized    by such permit.      ”

       Article      666-15f   provides:

                               A Private   Club Late Hours        Permit    shall
                          authorize   the holder    thereof   to permit    persons
                          to consume     or be served     alcoholic   beverages
                          on club premises      on Sunday between        the hours     of
                          1:00 a.m.    and 2:00 a.m.      and on any day except
                          Sunday between      the hours of 12:OO p.m.         and 2:00
                          a. tn. if the premises      covered    by such permit      are
                          in an area where      consumption      or service    of alcoholic
                          beverages    in a public place during       such hours      is
                          authorized    by this Act.

Thus a Private        Club Late Hours       Permit    authorizes   the service    and consumption    of
alcoholic     beverages      on club premises      only during those additional      hours  during
which consumption          or service    of alcoholic    beverages   is permitted    in a public place.
See
-    Articl,e    667-10(b)(3),     Penal   Aux.  Laws.




                                           p- 3053
The Hono.rable   Ogden Bass     - page two (H-707)




       In our opinion the statutory law clearly prohibits a private club from per-
 mitting the late hour consumption      of alcoholic beverages    unless the club has
 obtained a Private Club Late Hours Permit and unless~ the consumption of
,alcoholic beverages     is permitted during such hours in public places in the area
 containing the club.     Any municipal ordinance which would permit that which is
 statutoriiy prohibited would be void.      Tex. Const.     art. 11, B 5; Attorney General
 Opinion M-1232     (1972).   Accordingly,    in our opinion an ordinance of a home rule
 city which would permit late hour service and consumption of alcoholic beverages
at private clubs but not fin public places would be void and ineffective.

                                 SUMMARY

                      An ordinance of a hotie rule city which would
                      permit late hour service and consumption     of-
                      alcoholic beverages  at private clubs but not in
                      public places would be void and ineffective.




Opinion   Committee

jad:




                                      p- 3054